Citation Nr: 1704194	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  04-34 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected multiple shell fragment wounds and/or diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for colon cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for arthritis of the arms.

6.  Entitlement to service connection for arthritis of the legs and knees.

7.  Entitlement to service connection for arthritis of the hands.

8.  Entitlement to service connection for arthritis of the wrists.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and October 2009 rating decisions of the VA Regional Office (RO) in Waco, Texas.  

In May 2007, the Board reopened the previously denied claim of service connection for a back disorder and remanded the underlying service connection claim for further development.  Following that development, a Board decision in September 2008 denied the Veteran's claim.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in July 2009, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  In December 2009, the Board remanded the issue for further development.  In September 2012, the Board remanded all of the issues on appeal to obtain additional treatment records and provide the Veteran with VA examinations for his claims of service connection for a back disorder, hypertension, and arthritis.  For the reasons set forth below, another remand of those issues is necessary.  

Treatment records show a current diagnosis of coronary artery disease (CAD), see e.g., September 2015 history and physical note.  The Veteran has confirmed service in the Republic of Vietnam and is therefore presumed to have been exposed to herbicide agents during service.  As ischemic heart disease (including CAD) is presumptively related to herbicide agents, the issue of service connection for CAD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for a back disorder, colon cancer, hypertension, and arthritis of multiple joints being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has not had prostate cancer at any time since filing his claim for compensation.


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a September 2008 letter was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs) and post-service medical records were obtained.  His Social Security Administration (SSA) records were requested; however, a March 2015 response shows that such records have been destroyed.  A pertinent VA examination was obtained in October 2008.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Regarding herbicides, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The diseases for which service connection may be presumed to be due to an association with herbicide agents includes prostate cancer.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's STRs show no treatment for, or diagnosis of, prostate cancer.  His October 1967 enlistment examination, a July 1969 examination, and an August 1969 separation examination all revealed a clinically normal genitourinary system.  He denied all pertinent symptoms in his October 1967 report of medical history; there are no reports of medical history accompanying the July and August 1969 examinations.  

Post-service medical records also show no treatment for, or diagnosis of, prostate cancer.

The Veteran was afforded a VA examination in October 2008.  He reported having cancer of the colon and that he was not aware of a diagnosis of prostate cancer.  The examiner opined that there was no clinical evidence of prostate cancer.  They noted that the Veteran had erectile dysfunction and incontinence but there was no basis for a current diagnosis of prostate cancer.

Neither the Veteran nor his representative have submitted any statements, or any other evidence, suggesting a confirmed diagnosis of prostate cancer.  In his most recent December 2016 statement, the Veteran's representative indicated that no further argument on this issue would be presented.

Based on a review of the evidence, the Board concludes that service connection for prostate cancer is denied.  While the Veteran was presumed to have been exposed to herbicide agents during service, and prostate cancer is a disease presumptively related to such exposure, a diagnosis of prostate cancer has not been shown at any time since the claim for service connection.  Indeed, there is no diagnosis of prostate cancer at any time, either during service or post-service.    

In this case, none of the Veteran's post-service treatment records have shown any diagnosis of prostate cancer.  The Veteran has been afforded a VA examination and no diagnosis of prostate cancer was rendered.  Consequently, the evidence fails to support a finding that the Veteran currently has, or has ever had, prostate cancer since filing his claim for service connection.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of prostate cancer at any time during the appeal period.  

The Board acknowledges that the Veteran is not a lay person as the evidence shows that he was a nurse practitioner.  See, e.g., February 1984 VA examination.  However, even considering the Veteran's medical knowledge, the evidence of record as discussed above still fails to show a current diagnosis of prostate cancer.  The Veteran has not been shown to have the training or credentials needed to render a diagnosis of prostate cancer, a disease of an internal organ that requires specific medical testing to ascertain a diagnosis.

At no time since the Veteran filed his claim for service connection for prostate cancer in July 2008 has such disability been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for prostate cancer is denied.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for prostate cancer is denied.


REMAND

Regrettably, a remand is necessary for the remaining issues.  Regarding the Veteran's back, he was provided several examinations during this appeal, the most recent being in November 2011; an addendum opinion was obtained in July 2013.  The November 2011 examiner opined that the Veteran's back disorder was not related to an in-service shrapnel injury, while the July 2013 examiner opined that the Veteran's current back disorder was not secondary to service-connected shell fragment wounds.  The November 2011 opinion does not appear to consider the Veteran's lay statements of ongoing pain after the shrapnel injury.  In correspondence received in December 2016, the Veteran's attorney argues that this opinion is therefore not adequate.  Consequently, the Board concludes that yet another remand is necessary to comply with the Board's earlier remand instructions of obtaining an adequate medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, the Board observes that an October 2008 record from the Veteran's chiropractor shows that the Veteran's back condition was likely complicated by his diabetes.  This record raises the contention that the Veteran's back disorder is secondary to his service-connected diabetes mellitus, type II.  On remand, an opinion addressing this contention should be obtained.

Turning to the Veteran's hypertension, he was provided a VA examination in January 2008; an addendum opinion was obtained in February 2013.  The addendum opinion shows that the Veteran's hypertension was less likely than not proximately due to or related to the Veteran's diabetes mellitus, type II as they were diagnosed at about the same time and hypertension was related to genetic factors and obesity.  The Board concludes that this rationale, without more, is not adequate.  Moreover, the examiner did not opine as to whether the Veteran's diabetes mellitus, type II aggravates his hypertension.  Therefore, a remand for yet another addendum medical opinion is necessary.  

As for the Veteran's colon cancer, the October 2008 VA examination for the Veteran's prostate cancer addressed the Veteran's colon cancer.  No medical opinion was requested.  As the VA examination addressed the Veteran's colon cancer, the Board concludes that a medical opinion should have been obtained.  Therefore, a remand for a medical opinion addressing the etiology of the Veteran's colon cancer is necessary.  

Lastly, regarding the Veteran's claimed arthritis of his arms, legs, knees, hands, and wrists, he was afforded a VA examination in February 2013.  X-rays of the wrists and knees did not reveal any arthritis, but did reveal multiple very small metallic bodies in the right wrist.  [While the examiner opined that the Veteran's right wrist condition was related to service, the Board observes that the Veteran is already service-connected for multiple fragment wounds.]  No arm, leg, knee, hand, or wrist disorders other than the already service-connected fragment wounds in the right wrist were diagnosed.  However, a review of the evidence shows a diagnosis of right shoulder degenerative joint disease and tendonitis in June 2006; mild degenerative joint disease of the hips in March 2009 X-rays; and a diagnosis of tenosynovitis of hand and wrist in October 2013.  An August 2014 record shows that the Veteran reported having knee, ankle, shoulder and wrist pain that started after the in-service grenade explosion.  In light of these diagnoses and the Veteran's reports, the Board concludes that an addendum opinion addressing all diagnosed disorders of the arms, legs, knees, hands, and wrists would be beneficial. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA North Texas Healthcare System; from the Veteran's chiropractor, Dr. J.L.; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain addendum medical opinions from the October 2008, February 2013, and July 2013 VA genitourinary, back, and hypertension/joint examiners (or, if unavailable, from medical professionals with appropriate expertise) to determine the etiology of any diagnosed disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the opinions.  

The examiners are requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed back, hypertension, colon cancer, arm, leg, knee, hand, and/or wrist disorders had their onset in service or are related to the Veteran's military service, to include the in-service grenade explosion.  The examiner must accept the Veteran's reports of continuing back pain following the 1968 injury.

For the Veteran's back and hypertension, the examiners should also opine as to whether such were caused or aggravated (permanently worsened beyond normal progression) by the service-connected disabilities diabetes mellitus, type II [If any diagnosed back disorder and/or hypertension is found to have been aggravated by the service-connected diabetes mellitus, type II, the examiners should quantify the approximate degree of aggravation.]   

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the opinion reports comply with this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


